Judge Unotrivood
delivered the. opinion of the Court.
Stevens instituted an action of covenant against Adkinson upon a warranty of the soundness of a slave. The breach assigned is a defect in the eyes of the slave which produced total blindness. The judgment must be reversed because there is no evidence in the record, (and the bill of exceptions purports to contain the whole) showing the extent of injury resulting from the blindness of the slave. This would depend upon the value of the slave if she was souhcl and her diminished val e in consequence of blindness. The difference would be the criterion of damages. There is no evidence upon which an opinion can be formed in regard to this matter. At a subsequent term, of the circuit court, and after the writ of error had been sued out, the defendant in error made an attempt to amend the record by showing that testimony had been given upon the trial of the cause, relative to the diminished value of the slave, in consequence of her blindness, that it had been taken down in preparing the exception, and that the paper upon which it had been written was lost, anti thus to account for its non appearance in the record before us. H e cannot receive the proceedings at the subsequent term of the circuit court as curing the defect. These proceedings depend for their accuracy upon the recollections of witnesses. Their recollections are in opposition to the record which is certified as full and complete. The bill of exceptions states that all the evidence given on the trial is before us. If we were to permit parol proof at a subsequent term to supply new and other evidence, we should establish a precedent endangering the principles upon which we have heretofore acted, and which might subject the verity of our records to the artifices of corrupt men. We entertain no suspicion in the present case that any thing improper has been attempted. But we must look to the consequences of the rule if once established, and these forbid its introduction.
Crittenden, for plaintiff; Richardson and Calhoon, for defendants.
We shall not undertone to deckle the controversy touching the question of uusounduess The evimay be materially variant hereafter.
Judgment reversed with costs and cause remanded for a new trial.